 



EXHIBIT 10.6
AMENDMENT TO CONFIRMATION
     THIS AMENDMENT (this “Amendment”) is made as of this 13th day of
February 2007, between Deutsche Bank AG acting through its London branch
(“Bank”) and Illumina, Inc. (“Issuer”).
     WHEREAS, Bank and Issuer are parties to a Confirmation dated as of
February 12, 2007 (the “Confirmation”) relating to Warrants on shares of common
stock (par value USD0.01 per share) of Issuer;
     WHEREAS, the parties wish to amend the Confirmation on the terms and
conditions set forth in this Amendment;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto agree as follows:
     Section 1. Terms Used but Not Defined Herein. Terms used but not defined
herein shall have the respective meanings given to them in the Confirmation.
     Section 2. Amendment to the Confirmation.

  (a)   The “Premium” under the Confirmation shall be USD27,732,000.     (b)  
The “Number of Warrants” under Annex A shall be 68,708 for Components 1 through
39 and 68,736 for Component 40.     (c)   Section 8(e) of the Confirmation is
amended by replacing the reference to “4,809,608” with “5,496,696”.

     Section 3. Representations and Warranties.
     Issuer represents and warrants to Bank as follows:

  (a)   On the date of this Amendment, (A) Issuer is not aware of any material
nonpublic information regarding Issuer or the Shares and (B) all reports and
documents filed by Issuer with the Securities and Exchange Commission pursuant
to the Exchange Act when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents) taken together with the press release dated
February 13, 2007, do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.     (b)   Issuer is not entering into this Amendment to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares) or otherwise in violation of the Exchange Act.     (c)
  The representations and warranties of Issuer set forth in Section 3 of the
Agreement and Section 7 of the Confirmation are true and correct and are hereby
deemed to be repeated to Bank as if set forth herein.

     Section 4. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.
     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     Section 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
and year first above written.

                  DEUTSCHE BANK AG LONDON    
 
           
 
  By:   /s/ Andrea Leung    
 
     
 
Name: Andrea Leung    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Lee Frankenfield    
 
           
 
      Name: Lee Frankenfield    
 
      Title: Managing Director    
 
                DEUTSCHE BANK SECURITIES, INC.,    
 
                acting solely as Agent in connection with this Transaction    
 
           
 
  By:   /s/ Andrea Leung    
 
           
 
      Name: Andrea Leung    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Lee Frankenfield    
 
           
 
      Name: Lee Frankenfield    
 
      Title: Managing Director    

Agreed and accepted by:

          ILLUMINA, INC.    
 
       
By:
  /s/ Christian O. Henry
 
Name: Christian O. Henry    
 
  Title: Senior Vice President & Chief Financial Officer    

 